              Case 3:20-cv-05520-RBL Document 32 Filed 08/31/20 Page 1 of 2



 1                                                      HONORABLE RONALD B. LEIGHTON

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF WASHINGTON
 7
                                         AT TACOMA
 8
        CHARLIE GABERTAN,                                 CASE NO. C20-5520RBL
 9
                               Plaintiff,                 ORDER
10               v.

11      WALMART INC,

12                             Defendant.

13

14          THIS MATTER is before the Court on Defendant Walmart’s Motion to Stay [Dkt. # 23]

15   this TCPA putative class action pending the Supreme Court’s decision in Facebook Inc. v.

16   Duguid, No. 19-511, 2020 WL 3865252 (July 9, 2020). The Supreme court recently granted

17   certiorari in that case. Walmart claims that SCOTUS will resolve a Circuit split over the TCPA’s

18   definition “automatic telephone dialing system” (“ATDS”).

19          Plaintiff Gabertan opposes a stay, arguing that there is binding Ninth Circuit authority on

20   the subject and that staying the case in the hopes that the Supreme Court will change the law in

21   Walmart’s favor will not advance the orderly course of justice.

22          The Court agrees, and as it has in at least two similar cases, will deny the Motion to Stay.

23   See Lacy v Comcast, No. 19-cv-5007 at Dkt. # 82; Williams v. Pillpack, No. 19-cv-5282, at Dkt.

24


     ORDER - 1
               Case 3:20-cv-05520-RBL Document 32 Filed 08/31/20 Page 2 of 2



 1   # 54.

 2           The Motion to Stay is DENIED.

 3           IT IS SO ORDERED.

 4           Dated this 31st day of August, 2020.



                                                    A
 5

 6
                                                    Ronald B. Leighton
 7                                                  United States District Judge

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24


     ORDER - 2
